                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 STATE OF ALASKA, DEPARTMENT
 OF FISH AND GAME,

                 Plaintiff,

          v.
                                            Case No. 3:20-cv-00195-SLG
 FEDERAL SUBSISTENCE BOARD, et
 al.,

                Defendants,

          and

 ORGANIZED VILLAGE OF KAKE,

                Intervenor-Defendant.



                 ADMINISTRATIVE APPEAL SCHEDULING ORDER

      The administrative record was filed in this case on October 23, 2020 (Docket

32). Unless otherwise ordered, the provisions of the District of Alaska Local Civil

Rules 16.1(a)(8) and 16.3 shall apply to the briefing schedule in this case; the

page/word limits of Local Civil Rule 7.4(a) shall also apply.

      The parties may by motion for good cause shown seek to modify the briefing

schedule page/word limits for this case.

      DATED this 26th day of October, 2020 at Anchorage, Alaska.

                                             /s/ Sharon L. Gleason
                                             UNITED STATES DISTRICT JUDGE




        Case 3:20-cv-00195-SLG Document 33 Filed 10/26/20 Page 1 of 1
